Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on November 29th 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the proximal portion of the stent is uncrimped to the first radially expandable member as required by claim 12 but also crimped to the first radially expandable member as required by claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bourang (US 2014/0100647) in view of Bar et al. (US 2016/0096308).
Regarding claims 12 and 13, Bourang discloses a system for retaining a stent, comprising: a stent delivery system (Figure 21B) comprising a first elongate shaft (2104) and a first radially expandable member or balloon (2106) disposed on a distal portion of the first elongate shaft, the first elongate shaft further comprising a distal radiopaque marker on a distal portion of the first elongate shaft and a proximal radiopaque marker disposed on the distal portion of the first elongate shaft (¶[0156]; as in Figure 38D), the proximal marker proximal of the distal marker; a stent (2108) disposed onto the first radially expandable member such that the stent is disposed between the distal radiopaque marker and the proximal radiopaque marker (¶[0156]; as in Figure 38D), wherein the stent comprises a proximal portion and a distal portion, and wherein the distal portion of the stent is fully crimped to the first radially expandable member and the proximal portion is uncrimped to the first radially expandable member, such that full crimp prevents axial movement of the stent during delivery (¶[0155]); a region of the first radially expandable member comprising a first bulbous region abutting an edge of the stent to provide a protective cover to the edge of the stent (¶[0173]).
Bourang fails to disclose a mold with the first radially expandable member disposed in a cavity of the mold or the first bulbous region being a shape memory portion as claimed.
Bar et al. disclose a method (Figure 4) for forming a balloon, with a stent (70) mounted thereon, (Figure 2) with a shape memory bulbous portion (“shoulders”/”pillows” - ¶[0036]) which requires placing the balloon and stent in a cavity of a mold (20; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Bar et al. to form the bulbous portion(s) on the radially expandable member or balloon of Bourang as a suitable prior art method capable of forming the bulbous portion(s) where Bourang is silent as to any specific method for forming this feature.
Regarding claim 14, the shape memory portion is imparted to the distal portion and the proximal portion without the shape memory portion being imparted to the intermediate portion (¶[0173] of Bourang and Figure 2 of Bar et al.). 
Regarding claim 17, the shape memory portion is maintained after a plurality of cycles of inflation and deflation of the first radially expandable member (¶[0036] of Bar et al.). 
Regarding claim 18, the stent comprises a side wall with a side hole extending therethrough, and wherein the first elongate shaft further comprises a hollow exchange port tube (2024; as in Figures 20B and 20C) coupled to an outer surface of the first elongate shaft, the hollow exchange port tube having a lumen disposed therethrough and wherein a second elongate shaft is slidably disposed through the lumen of the hollow exchange port tube such that the second elongate shaft is aligned with the side hole of the stent (¶[0153]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771